Citation Nr: 0428386	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  00-04 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation, in excess of 50 
percent, for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from January 1953 to June 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of August 1999 by the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's PTSD results in occupational and social 
impairment with reduced reliability and productivity.

2.  The medical evidence does not show occupational and 
social impairment with deficiencies in most areas due to the 
PTSD.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
became effective November 9, 2000.  Implementing regulations 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires VA to 
notify the claimant and any representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and any representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The veteran must also be informed that he must 
submit all pertinent evidence in his possession that has yet 
to be previously submitted.  38 U.S.C.A. §§ 5100, 5103(a), 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  The Court, however, "specifically 
recognize(d) that where, as here, that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with [38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)] because 
an initial AOJ adjudication had already occurred.'"  Id. at 
120.  Therefore, Pelegrini did not hold that VA must vitiate 
all AOJ decisions rendered prior to November 9, 2000 that 
were pending on that date in order to provide VCAA notice and 
adjudicate the claims anew.  

The Pelegrini Court did hold that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence he is expected to provide; and (4) 
request or tell the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 121.  

In this case, the claim stems from a rating action in August 
1999, prior to the enactment of the VCAA.  So, compliance in 
1999 with the current provisions of 38 U.S.C.A. §§ 5100, 
5103; 38 C.F.R. § 3.159 was impossible.  Notably, the 
Pelegrini Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
action or decision, and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 U.S.C.A. 
§ 7104(a), a remand may require readjudication of the claim 
by the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123, citing 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 
1339, 1341-42 (Fed. Cir. 2003) ("holding that the Board is 
not permitted, consistent with [38 U.S.C.A. § 7104(a)] to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of when the VCAA notice 
was issued was harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's August 1999 adjudication of the 
claim, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Indeed, he had time to identify 
and/or submit additional supporting evidence after issuance 
of the RO notice letter of August 1999, the Statement of the 
Case (SOC) of December 1999, and the supplemental statements 
of the case December 2000, September 2001, and May 2003.  
Therefore, notwithstanding requirements of 38 U.S.C.A. §§ 
5100, 5103; 38 C.F.R. § 3.159 deciding this appeal now is not 
prejudicial error to him.

As for the "fourth element" of the notice discussed in 
Pelegrini, although there is no VCAA notification containing 
the precise language specified in this decision, the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence he had pertaining to his claims.  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
Evidentiary development in this claim has included the 
veteran's original service medical records, VA outpatient 
treatment records, and the reports of several VA examinations 
conducted during the course of the appeal.
 
Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds any 
such error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2003).  The VA 
Schedule for Rating Disabilities identifies various 
disabilities by separate diagnostic codes.  Within diagnostic 
codes specific ratings are determined by the application of 
criteria that are based on the average impairment of earning 
capacity caused by the rated disability, and those specific 
ratings are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  

When there is a question as to which of two evaluations 
should be assigned, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation; otherwise, the lower evaluation is assigned.  
38 C.F.R. § 4.7.  

Reasonable doubt as to the degree of disability is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2003). The extent of social impairment must be 
considered but the evaluation may not be based solely on 
social impairment.  38 C.F.R. § 4.126(b) (2003).  Finally, 
the evaluation assigned a psychiatric disorder depends on the 
occupational and social impairment actually caused by 
psychiatric symptoms.  38 C.F.R. § 4.130.

A review of the evidence shows that the veteran was granted 
service connection for PTSD in a June 1999 rating decision.  
An evaluation of 10 percent was assigned.  In July 1999 the 
veteran submitted a request for an increased evaluation.  
This was denied by a rating decision of August 1999.  The 
veteran expressed disagreement with the August 1999 denial 
and perfected his appeal.  In the SOC, dated in December 
1999, the RO granted an increased evaluation of 30 percent.  
In a rating decision of May 2003, the RO again granted an 
increased evaluation, this time to 50 percent, effective July 
7, 1999; the date the RO received the veteran's claim for an 
increased evaluation.

Under 38 C.F.R. § 4.130, the general rating formula for 
mental disorders to include PTSD (evaluated under Diagnostic 
Code 9411) is as follows:

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

The report of a May 1999 VA examination shows the veteran 
with coherent thought processes, spontaneous speech, and no 
obvious psychomotor retardation or delusional features.  He 
was cooperative and attentive.  Insight and judgment were 
fair.  Affect was constricted.  Diagnosis was chronic and 
severe PTSD,.  Global Assessment of Functioning (GAF) was 
estimated at 50.

VA outpatient treatment records, dating from October 1998 to 
April 2000, show the veteran undergoing treatment for PTSD 
with symptoms of disturbed sleep, auditory hallucinations 
telling him to kill himself, suicidal ideation, irritability 
and intrusive thoughts.

The report of a VA examination, conducted in September 2000, 
shows the veteran noted to be essentially unchanged since the 
prior examination.  He denied current suicidal or homicidal 
ideation.  He denied any hallucinations or delusions.  He was 
alert and oriented, cooperative, and he had normal speech and 
no psychomotor retardation.  He complained of sleep problems, 
nightmares, guilt feelings, and flashbacks.  He claimed to 
have violent thoughts, but stated that he has never acted on 
them.  His personal hygiene was okay.  He descried having few 
friends and few leisure activities.  The diagnosis was 
chronic, severe PTSD.  The GAF score assigned was 50.      

In a statement received in January 2002, a VA physician noted 
that the veteran had multiple medical problems and that he 
was not able to do any kind of work.

The report of a VA examination, conducted in February 2002, 
shows the veteran complaining of intrusive thoughts, 
nightmares, flashbacks, guilt feelings and suicidal ideation.  
He reported a history of two failed suicide attempts 
involving a car, but gave no dates.  He was oriented, 
attentive, and adequately groomed.  His speech was 
spontaneous and non pressured.  His affect was depressed and 
he was anxious when discussing the war.  He did sow some 
slight psychomotor retardation but that may have been due to 
tiredness.  The thought processes were coherent.  Judgment 
was fair.  There was no suggestion of auditory 
hallucinations.  He did not show any delusional features.  
Diagnosis was PTSD, chronic and severe.  GAF due to PTSD was 
estimated at 45.  

Outpatient treatment records, dated from April 2000 to 
February 2003, show the veteran's receipt of treatment for 
PTSD.  He continued to have symptoms of sleep disturbance, 
occasional auditory hallucinations, and one report of a 
visual hallucination.  He denied suicidal ideation during 
most treatments, however, he indicated a long-standing wish 
for death.  

As noted above, the veteran is currently evaluated as 50 
percent disabled due to PTSD.  In order to warrant an 
increased evaluation the medical evidence must establish that 
his PTSD results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The rating code 
specifies that this level of disability contemplates 
impairment due to such symptoms as: suicidal ideation, 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances ( including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A review of the medical evidence of record does not show that 
the veteran's PTSD is manifested by symptoms such as 
obsessional rituals, illogical, obscure or irrelevant speech, 
or near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively.  
Treatment and exam reports show normal speech, with no 
documented panic attacks.  They also show no delusions or 
obsessional rituals.

Although the record shows the veteran has violent thoughts 
and has a reported  history of striking out at his wife in 
his sleep, he does not show impaired impulse control marked 
by unprovoked irritability with periods of violence.  He 
denied in recent treatment, that he had any intention to act 
on violent thoughts.  Exam and treatment reports do not show 
spatial disorientation, and the veteran's personal appearance 
and hygiene have always been noted to be adequate.  

The veteran has on some occasions noted auditory 
hallucinations telling him to kill himself, and on some 
occasions has given a history of suicidal ideation.  In 
several other reports of treatment he denies suicidal 
ideation.  While the Board recognizes that the veteran has 
reported some thoughts of suicide, feelings of panic and 
depression, the preponderance of her symptoms best 
approximate the criteria for a 50 percent rating.  Consistent 
with prior examination reports, the veteran demonstrated 
adequate hygiene and thought processes, to include general 
functioning at the time of the February 2002 VA examination 
and as shown in outpatient reports dated thereafter.  There 
is no evidence of any gross repudiation of reality, 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near continuous panic attacks affecting the ability 
to function independently, impaired impulse, spatial 
disorientation or any neglect of personal appearance and 
hygiene.  Doctor Ahusa's statement regarding the veteran's 
inability to do any form of work notes that he has multiple 
physical and mental disorders.  The statement does not 
attribute his inability to work to his PTSD alone. 

In sum, the evidence demonstrates that the social and 
industrial impairment from the veteran's PTSD does not more 
nearly approximate the criteria for a rating in excess of 50 
percent.

The Board considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Entitlement to an increased evaluation for PTSD, in excess of 
50 percent, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



